Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 The amendment of January 25, 2021 filed with the RCE submission has been received and entered.  With the entry of the amendment, claims 10-16 are canceled, claims 1-8 are withdrawn, and claims 9 and 17-20 are pending for examination.

Election/Restrictions
Applicant’s election of Group II, claims 9-17, in the reply filed on January 22, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant’s election of Species A, where the elevated temperature is 100 to 500 degrees F less than the maximum use temperature of the substrate in the reply filed on May 15, 2019 is acknowledged. Because applicant did not distinctly and specifically 

Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2019.

Claim 13 which was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, was canceled in the amendment of January 25, 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 9 has been amended (in the amendment of January 25, 2021) to provide that the abrasive layer is applied while the substrate “is held at a temperature of 200 to 1200 oF”.  This is apparently provided by subtracting 400 degrees F from the end points of the temperature range for applying the interlayer.  However, while the disclosure as filed and previous claim 16 supported providing the substrate temperature during abrasive application at 400 to 1400 degrees F lower than during interlayer application, it does not support the general use of simply the substrate at temperature of 200 to 1200 degrees F, with no limitation as being 400 to 1400 degrees lower than the interlayer application substrate temperature.  For example, as now worded, the substrate temperature could be 600 degrees F during the interlayer application and 1000 degrees F during the abrasive application – actually with a higher substrate temperature for the abrasive application.  Therefore, the claim is broader than the scope of what was supported by the disclosure as filed, and the claim contains new matter.  The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.


The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 17 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2012/0099972) in view of  Yasuda et al (US 6071627), Japan 62-297451 (hereinafter ‘451) and Zajchowski et al (US 5879753), and as evidenced by Gurt Santanach (US 2015/0267544)
Claim 9, 20: Guo teaches a method of forming an air seal (figures 1, 3, [0021]), where since the seal coating is on a rotor shaft as shown in the figures 2-3 and vanes contacting as described in [0021], the seal is understood to be an inner air seal corresponding to the inner seal as described by applicant in the present disclosure.  Furthermore, even if only general use of a seal is described, it would be understood to acceptably apply to an inner seal as use with vanes is described ([0021]) corresponding the present disclosure providing use of the seal with vanes. Guo describes that the seal is formed with disposing a bond coat on a substrate (figure 3, [0023], [0028]), and an abrading layer (abrasive layer) is applied over the bond coat (figure 3, [0023], [0026]-[0029], abstract).  The abrasive layer can consist of an oxide ceramic/mixture of oxide ceramics in the form of yttria stabilized zirconia (YSZ), for example ([0026]).  Guo prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
(A) As to the use of an interlayer coating, between the bond coat and the YSZ layer, Yasuda further describes heat resistant ceramic coating layers that can be used for gas turbine engine components (column 1, lines 1-20), where an example is given of an embodiment where a metallic substrate is provided with a metal bonding layer 12 and a ceramic coating layer 13 having a hardness less than 650 HV Vickers hardness, and further an interlayer 14 with a high hardness ceramic layer with hardness higher than 650 HV is formed between layers 12 and 13 (column 11, lines 35-55, figure 9), where the materials for layers 13 and 14 can be chosen from alumina or stabilized zirconia (column 11, line 65 through column 12, line 10), where examples are provided of using alumina for layer 14 (interlayer) and YSZ for layer 13 (note Example 20, column 21, lines 25-45), where it is indicated that the layers 13 and 14 can be applied by plasma spraying (column 12, lines 35-40), where it is indicated that plasma spraying can include atmospheric plasma spraying (otherwise known as air plasma spraying) and low pressure plasma spraying (column 12, lines 55-60), and while layer 14 is indicated as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to use an alumina interlayer and that the outer YSZ layer has a hardness between 600 and 650 HV as suggested by Yasuda and evidenced by Gurt Santanach to provide a desirable system with less thermal fatigue and delamination, since Guo indicates using a metal bond coat and top YSZ layer for the abrasive layer for turbine components, and Yasuda indicates when providing a metal bond coat and top YSZ layer with hardness less than 650 HV for turbine systems, it is desirable to provide a higher hardness alumina interlayer by plasma spraying between the bond coat and top YSZ layer to provide less thermal fatigue and delamination, and Gurt Santanach would evidence that stabilized zirconia abrasive layers for gas turbines can be conventionally provided with a hardness of 600 
(B) Furthermore, as to the bond coat and substrate held at a temperature of 600-1600 degrees F (315-872 degrees C) during the interlayer application, ‘451 describes plasma spraying ceramic (thermal spraying with plasma gun) with a desire to improve denseness and bondability and improve adhesiveness (page 1, description translation), where ceramic powder such as alumina is provided with 1-10 volume % of the metal (so for alumina – aluminum), to give various benefits, such as promoting melting of the ceramic, densifying the ceramic film, improving bondability, where melting and oxidation of the residual metal phase progresses due to use process or heat treatment (pages 2-3, description translation).  A base underlayer coat such as NiCrAlY can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of Yasuda, and as evidenced by Gurt Santanach to further apply the interlayer to the bond coat with heat treating the substrate/bond coat as claimed as suggested by ‘451 with an expectation of providing an effectively and efficiently applied and strongly bonded coating, since Yasuda would indicate applying the alumina interlayer as discussed above and ‘451 would indicate preheating and holding the temperature of the base material during coating, which as discussed above would be understood to acceptably also include preheating and holding the temperature of the bond coat in the range of 200-550 degrees C would help in a process that would include plasma spraying of an alumina layer to help provide a desirably dense and adhesive layer, which suggested combined prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(C) Furthermore, as to the substrate being held at a temperature of 200-1200 degrees F during application of the abrasive coating, Zajchowski indicates how after applying a bond coat to a turbine part (column 1, lines 25-35, column 7, lines 10-35), then a coating medium (top coating medium) of yttria stabilized zirconia is applied to form a layer (column 7,lines 30-40, column 8, lines 30-35 and 45-65), and that coating can be considered to be thermally insulative as indicated as being of lower thermal conductivity (so providing more thermal insulation) than a coating with 7-9 wt% yttria , where 11-14 wt%  yttria can be used (column 8, lines 55-68), and the coating can also be abrasive (column 5, lines 35-40, and note column 2, lines 25-45).  Zajchowski further indicates that the application of the zirconia based ceramic layer can be by a step of heating the substrate (blades) (which would also heat the bond coat already applied, noting the heating process described) to an elevated temperature of 300 to 850 degrees F, noting the temperature measured at the substrate), and where the temperature of application is maintained at a relatively constant level, indicating to hold the substrate/bond coat at this temperature for application (column 8, lines 10-50, and note 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify Guo in view of Yasuda and ‘451 and as evidenced by Gurt Santanach to heat the substrate to a temperature of 300-850 degrees F before applying the YSZ abrasive layer and holding at this temperature to provide a desirable coating application as suggested by Zajchowski, since Guo provides yttria stabilized zirconia abrasive coating by air plasma spraying, and Zajchowski suggests heating the substrate to be held to a range of 300-850 degrees F when applying a yttria stabilized zirconia coating, and notes that heating of the  of the substrate to a predetermined temperature is a parameter (result effective variable) that influences the structure of the coating when applying a yttria stabilized coating by air plasma spraying, and it would have been obvious to optimize the temperature of application of the YSZ within the range taught by Zajchowski, giving  temperature in the claimed range, as all temperatures are in the claimed range.   The Examiner takes Official Notice that the YSZ would be understood to at least provide material to be selected giving a layer with a Mohs Hardness greater than 7 (as applicant has not traverse this position from the Office Action of April 29, 2020, it is understood to be agreed to), and it would be obvious to optimize YSZ composition from the ranges given Zajchowski, for example, giving use of ceramics with a Mohs hardness as claimed.
Claim 17: As to treating the abrasive layer to roughen the surface of the abrasive layers, Guo teaches this ([0031], claim 1).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Yasuda, ‘451, Zajchowski, and as evidenced by Gurt Santanach  as applied to claims 9 , 17 and 20 above, and further in view of Freling et al  (US 2008/0219835, hereinafter Freling ‘835).
Claim 18-19: As to the substrate being a rotor land/compressor rotor land, Guo describes providing the coating on a rotor shaft to provide clearance with vanes 26, which are indicated as being in compressor area 16 (figures 1, 2, [0019]-[0021]).  As to the substrate being a rotor land in this area, Freling ‘835 indicates how when providing a compressor area with vanes that would have a shaft area 19, the seal area provided on the shaft 19 can be provided as a rotor seal “land” that is coated with an abrasive material , that can include yttria stabilized zirconia that can be applied by thermal spraying (figures 1-4, [0014]-[0016], [0019]-[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of Yasuda, ‘451, Zajchowski, and as evidenced by Gurt Santanach  to specifically apply the coating to rotor lands/compressive rotor lands as suggested by Freling ‘835 with an expectation of predictably acceptable results, since Guo indicates to provide the coating to act as an abrasive seal coating on a rotor shaft area in a compressor area of the turbine to oppose vanes, and Freling ‘835 indicates that similar such coatings are applied to a rotor land area/compressor rotor land area.

Claims 9, 17 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2012/0099972) in view of Nissley et al (US 5705231). .
Claim 9, 20: Guo teaches a method of forming an air seal (figures 1, 3, [0021]), where since the seal coating is on a rotor shaft as shown in the figures 2-3 and vanes contacting as described in [0021], the seal is understood to be an inner air seal corresponding to the inner seal as described by applicant in the present disclosure.  Furthermore, even if only general use of a seal is described, it would be understood to acceptably apply to an inner seal as use with vanes is described ([0021]) corresponding the present disclosure providing use of the seal with vanes. Guo describes that the seal is formed with disposing a bond coat on a substrate (figure 3, [0023], [0028]), and an abrading layer (abrasive layer) is applied over the bond coat (figure 3, [0023], [0026]-[0029], abstract).  The abrasive layer can consist of an oxide ceramic/mixture of oxide ceramics in the form of yttria stabilized zirconia (YSZ), for example ([0026]).  Guo indicates that the bond coat and abrasive layer can be applied by APS (air plasma spray), for example ([0028]-[0029]).  The resulting abrasive layer is further described as being provided with a roughness Ra to 2.54 to 7.62 microns (micrometers) ([0031]), overlapping the claimed range.  It would have been obvious to one of ordinary skill in the art to optimize the roughness from the range given, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to further provide an interlayer of alumina on the bond coat by air plasma spraying before the YSZ abrasive coating is provided with an expectation of providing desirable adhesion of the ceramic layer as suggested by Nissley, Hasz and Darolia ‘001 since Guo indicates providing a YSZ coating over a bond coat, where Nissley teaches how an interlayer of alumina of up to 5 mils thick is known to be applied by spraying to a bond coat before applying a YSZ coating by plasma spraying, Hasz indicates a known method of applying by spraying of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) as to the bond coat and substrate held at a temperature of 600-1600 degrees F (315-872 degrees C) during the interlayer application, ‘451 describes plasma spraying ceramic (thermal spraying with plasma gun) with a desire to improve denseness and bondability and improve adhesiveness (page 1, description translation), where ceramic powder such as alumina is provided with 1-10 volume % of the metal (so for alumina – aluminum), to give various benefits, such as promoting melting of the ceramic, densifying the ceramic film, improving bondability, where melting and oxidation of the residual metal phase progresses due to use process or heat treatment (pages 2-3, description translation).  A base underlayer coat such as NiCrAlY can be provided on the base material before the ceramic coating (pages 2, 4, description translation).  It is further described to preheat the substrate to 200-550 degrees C (overlapping the claimed range) and hold this temperature during the thermal spraying, which improves 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of Nissley, Hasz and Darolia ‘001 to further apply the interlayer with heat treating the substrate/bond coat as claimed as suggested by ‘451 with an expectation of providing an effectively and efficiently applied and strongly bonded coating, since Nissley, Hasz and Darolia ‘001 would indicate applying the alumina interlayer as discussed above and ‘451 would indicate preheating and holding the temperature of the base material during coating, which as discussed above would be understood to acceptably also include preheating and holding the temperature of the bond coat in the range of 200-550 degrees C would help in a process that would include plasma spraying of an alumina layer to help provide a desirably dense and adhesive layer, which suggested combined process would therefore help with the desired adherence of the coatings described by Darolia ‘001 to prevent delamination.  It would further have been obvious to optimize the temperature of the heating and holding from the range given, giving a value in the claimed range of claim 10.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(C) Furthermore, as to the substrate being held at a temperature of 200-1200 degrees F during application of the abrasive coating, Zajchowski indicates how after applying a bond coat to a turbine part (column 1, lines 25-35, column 7, lines 10-35), then a coating medium (top coating medium) of yttria stabilized zirconia is applied to form a layer (column 7,lines 30-40, column 8, lines 30-35 and 45-65), and that coating can be considered to be thermally insulative as indicated as being of lower thermal conductivity (so providing more thermal insulation) than a coating with 7-9 wt% yttria , where 11-14 wt%  yttria can be used (column 8, lines 55-68), and the coating can also be abrasive (column 5, lines 35-40, and note column 2, lines 25-45).  Zajchowski further indicates that the application of the zirconia based ceramic layer can be by a step of heating the substrate (blades) (which would also heat the bond coat already applied, noting the heating process described) to an elevated temperature of 300 to 850 degrees F, noting the temperature measured at the substrate), and where the temperature of application is maintained at a relatively constant level, indicating to hold the substrate/bond coat at this temperature for application (column 8, lines 10-50, and note column 10, lines 20-35, for example), and Zajchowski also indicates that the coating can be by air plasma spraying (column 6, lines 10-15), and the heating of the substrate to a predetermined temperature is a parameter (result effective variable) that influences the structure of the coating (column 6, lines 1-10).  

Claim 17: As to treating the abrasive layer to roughen the surface of the abrasive layers, Guo teaches this ([0031], claim 1).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nissley, Hasz, Darolia ‘001, ‘451 and Zajchowski as applied to claims 9, 17 and  above, and further in view of Freling et al  (US 2008/0219835, hereinafter Freling ‘835).
Claim 18-19: As to the substrate being a rotor land/compressor rotor land, Guo describes providing the coating on a rotor shaft to provide clearance with vanes 26, which are indicated as being in compressor area 16 (figures 1, 2, [0019]-[0021]).  As to the substrate being a rotor land in this area, Freling ‘835 indicates how when providing a compressor area with vanes that would have a shaft area 19, the seal area provided on the shaft 19 can be provided as a rotor seal “land” that is coated with an abrasive material , that can include yttria stabilized zirconia that can be applied by thermal spraying (figures 1-4, [0014]-[0016], [0019]-[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of Nissley, Hasz, Darolia ‘001, ‘451 and Zajchowski to specifically apply the coating to rotor lands/compressive rotor lands as suggested by Freling ‘835 with an expectation of predictably acceptable results, since Guo indicates to provide the coating to act as an abrasive seal coating on a rotor shaft area in a compressor area of the turbine to oppose vanes, and Freling ‘835 indicates that similar such coatings are applied to a rotor land area/compressor rotor land area.

US 2013/0216787, for example, at [0046] indicates how YSZ can  have a hardness under Mohs scale of at least 8.5. Strock et al (US 2012/0099992) notes 11-14 wt% YSZ coating with Mohs Scale Hardness of 7 (0040).  

Please Note that Zajchowski et al (US 5879753) was listed on the PTO-892 of June 19, 2019.

Response to Arguments
Applicant's arguments filed January 25, 2021 and the declaration filed January 26, 2021 have been fully considered.
(A) Note the adjustment to the rejections and the new references due to the new features claimed.
(B) In the arguments of January 25, 2021, applicant argues that as to the substrate temperature during the abrasive layer application, the references provided do not teach this.  However, due to the amendment, the Examiner has added Zajchowski to the new rejections provided, which indicate the suggestion to provide such temperatures.
Applicant and the declaration have further argued that the interlayer of Freling would not be used with the coating of Guo.  The Examiner notes that the new rejections provided above do not use Freling, which described using an alumina interlayer of a thickness below that now claimed.
As to the layer of Guo not benefiting from an interlayer, the new rejections (1) using Yasuda would suggest using the interlayer to help prevent delamination and improve thermal fatigue resistance as discussed in the rejection above.  Even with a microcracked layer, it is not desired to progress the cracks to the point of delamination.  (2) when using Nissley and Darolia ‘001, Nissley would indicate the conventional use of alumina under zirconia layers which are segmented (abstract) and Darolia ‘001 would indicate the expectation of improving adhesion
 Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).  Here there is no showing as to why the specific range gives better results than the range of ‘451, for example.   As to the temperature while applying the abrasive, the present claims do not require a lower temperature than that of the interlayer application, merely a temperature in the claimed range.  Zajchowski specifically provides using a temperature range in the claimed range. Furthermore, no objective showing is made as to criticality for the range claimed.  As to 
As to the declaration statement that in ‘972 (Guo) an interlayer was not contemplated, the Examiner notes that the rejections above suggest why it would be suggested to modify Guo to provide the interlayer.  As to added stress, note above why the additional art would suggest benefits from using an interlayer.
As to the argument that Nissely is directed to an abradable coating rather than abrasive coating, Nissley is not limited to abradable coatings (column 9, lines 20-30), and describes that other applications, including thermal barrier coatings, for example can be used (column 9, lines 15-35).  Further the same material of YSZ is applied over the alumina, so the same benefits are expected as described by Darolia ‘001.
Therefore, the arguments have been reviewed, but the rejections above are maintained, and the declaration is not sufficient to overcome the rejection as the art of record as cited would act to evidence against the indications of unexpected results as described as opinion evidence in the declaration, for example, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718